Baldwin, J.
There is no special finding by the court to-which this cause was submitted and exceptions thereto, nor a motion for a new trial. The record presents the evidence, and the fact that upon this evidence the court found for the plaintiff. The judgment must be affirmed as falling within the rule laid down by this court in Pace v. Warner, 10 Iowa 891. But if not clearly within that rule, then upon the evidence, even if correctly admitted by the court, we are unable to say that the finding is so contrary to the weight of evidence as would justify the reversal of the judgment.
Affirmed.